219 S.W.3d 791 (2007)
Stacy SHAW, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87486.
Missouri Court of Appeals, Eastern District, Division Three.
April 17, 2007.
S. Kristina Starke, Public Defender, Saint Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J. and KENNETH M. ROMINES, J.
Prior report: 128 S.W.3d 586.

ORDER
PER CURIAM.
Stacy Shaw appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).